Exhibit 10.1

Amended and Restated Agreement and Plan of Conversion and Merger

AMENDED AND RESTATED AGREEMENT AND PLAN OF CONVERSION AND MERGER (this
“Agreement”), dated as of December 19, 2011, by and among National Property
Investors 4, a California limited partnership (“NPI”), AIMCO NPI 4 Merger Sub
LLC, a Delaware limited liability company (the “Aimco Subsidiary”), and Aimco
Properties, L.P., a Delaware limited partnership (“Aimco OP”).

WHEREAS, on July 28, 2011, NPI, the Aimco Subsidiary and Aimco OP entered into
that certain Agreement and Plan of Conversion and Merger (the “Prior
Agreement”), and each desire to amend and restate the Prior Agreement as a
result of a change in the consideration to be provided in the Merger (as defined
herein); and

WHEREAS, NPI Equity Investments, Inc., the managing general partner of NPI and
New NPI (“NPI Equity”), has determined that the conversion of NPI into a
Delaware limited partnership named National Property Investors 4, LP (“New
NPI”), and the subsequent merger of the Aimco Subsidiary with and into New NPI,
with New NPI as the surviving entity, in each case, on the terms set forth
herein, are advisable, fair to and in the best interests of NPI and New NPI and
their respective partners; and

WHEREAS, Aimco OP is the sole member of the Aimco Subsidiary and the sole
limited partner of New NPI; and

WHEREAS, the Board of Directors of AIMCO-GP, Inc., the general partner of Aimco
OP (“AIMCO-GP”), has determined that the conversion of NPI into New NPI, and the
subsequent merger of the Aimco Subsidiary with and into New NPI, with New NPI as
the surviving entity, in each case, on the terms as set forth herein, are
advisable and in the best interests of Aimco OP and its partners, and the Aimco
Subsidiary; and

WHEREAS, the parties desire to enter this Agreement to evidence the terms,
provisions, representations, warranties, covenants and conditions upon which the
Conversion and Merger (as defined below) will be consummated.

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, and for other good and valuable consideration, the adequacy,
sufficiency, and receipt of which are hereby acknowledged, the parties hereby
agree as follows:

Section 1. The Conversion. Subject to the terms and conditions set forth herein,
NPI shall be converted into New NPI (the “Conversion”), with New NPI as the
surviving entity (the “First Surviving Entity”). As soon as practicable after
all of the conditions to the Conversion set forth herein have been satisfied,
NPI and New NPI shall (i) execute a certificate of conversion and cause such
certificate to be filed with the Secretary of State of the State of California
and (ii) execute a certificate of conversion and cause such certificate to be
filed with the Secretary of State of the State of Delaware. The Conversion shall
become effective upon the filing of such certificates (the “First Effective
Time”). At the First Effective Time, the Conversion shall have the effect
provided by applicable law and this Agreement, including, but not limited to,
the following consequences:

(a) Certificate of Limited Partnership. The certificate of limited partnership
of New NPI in effect immediately prior to the First Effective Time shall be the
certificate of limited partnership of the First Surviving Entity unless and
until subsequently amended.

(b) Partnership Agreement. The limited partnership agreement of NPI in effect
immediately prior to the First Effective Time, as amended as set forth on
Exhibit A hereto, shall be the partnership agreement of the First Surviving
Entity unless and until subsequently amended. The general partners and each
limited partner of the First Surviving Entity shall have the rights under, be
bound by and be subject to the terms and conditions of, such partnership
agreement.

 

1



--------------------------------------------------------------------------------

(c) General Partner. NPI Equity shall be the managing general partner of the
First Surviving Entity.

(d) Conversion of Equity Interests.

(i) Interests in NPI. Each general partnership interest of NPI outstanding
immediately prior to the First Effective Time and held by a general partner
shall be converted into an equivalent general partnership interest in the First
Surviving Entity (each new general partnership interest, a “New NPI GP
Interest”). Each unit of limited partnership interest of NPI outstanding
immediately prior to the First Effective Time shall be converted into an
equivalent unit of limited partnership interest in the First Surviving Entity (a
“New NPI Unit”).

(ii) Interests in New NPI. The interest of each partner in New NPI immediately
prior to the First Effective Time shall be cancelled.

Section 2. The Merger. Subject to the terms and conditions set forth herein,
immediately following the First Effective Time, the Aimco Subsidiary shall be
merged with and into New NPI (the “Merger” and, together with the Conversion,
the “Mergers”), with New NPI as the surviving entity (the “Second Surviving
Entity”). As soon as practicable after all of the conditions to the Merger set
forth herein have been satisfied, New NPI shall cause to be filed a certificate
of merger with respect to the Merger with the Secretary of State of the State of
Delaware. The Merger shall become effective upon the filing of such certificate
(the “Second Effective Time”). At the Second Effective Time, the Merger shall
have the effect provided by applicable law and this Agreement, including, but
not limited to, the following consequences:

(a) Certificate of Limited Partnership. The certificate of limited partnership
of New NPI in effect immediately prior to the Second Effective Time shall be the
certificate of limited partnership of the Second Surviving Entity unless and
until subsequently amended.

(b) Partnership Agreement. The limited partnership agreement of New NPI in
effect immediately prior to the Second Effective Time shall be the partnership
agreement of the Second Surviving Entity (the “Partnership Agreement”) unless
and until subsequently amended. The general partners and each limited partner of
the Second Surviving Entity shall have the rights under, be bound by and be
subject to the terms and conditions of, the Partnership Agreement.

(c) General Partners. NPI Equity shall be the managing general partner of the
Second Surviving Entity.

(d) Treatment of Limited Partners Interests in New NPI.

(i) In connection with the Merger and in accordance with the procedures set
forth in Section 2(d)(iii) hereto, each New NPI Unit outstanding immediately
prior to the Second Effective Time, except New NPI Units held by limited
partners who have perfected their appraisal rights pursuant to Exhibit B hereto,
shall be converted into the right to receive, at the election of the holder
thereof, either (x) $167.15 in cash (the “Cash Consideration”) or (y) a number
of partnership common units (“OP Units”) of Aimco OP calculated by dividing
$167.15 by the average closing price of Apartment Investment and Management
Company common stock, as reported on the NYSE, over the ten consecutive trading
days ending on the second trading day immediately prior to the date of the
Second Effective Time (the “OP Unit Consideration,” and, together with the Cash
Consideration, the “Merger Consideration”).

 

2



--------------------------------------------------------------------------------

(ii) Notwithstanding Section 2(d)(i), if Aimco OP determines that the law of the
state or other jurisdiction in which a holder of New NPI Units resides would
prohibit the issuance of OP Units in that state or jurisdiction, or that the
registration or qualification in that state or other jurisdiction would be
prohibitively costly (each such state or jurisdiction, a “Specified
Jurisdiction”), then such holder will only be entitled to receive the Cash
Consideration for each New NPI Unit.

(iii) Aimco OP shall prepare a form of election (the “Election Form”) describing
the Merger, pursuant to which each holder of New NPI Units will have the right
to elect to receive either the Cash Consideration or the OP Unit Consideration
(subject to Section 2(d)(ii)). Each limited partner of NPI must make the same
election with respect to his or her New NPI Units. Aimco OP shall mail or cause
to be mailed an Election Form to each holder of New NPI Units, together with any
other materials that Aimco OP determines to be necessary or prudent, no later
than ten (10) days after the Second Effective Time. An election to receive the
Cash Consideration or the OP Unit Consideration shall be effective only if a
properly executed Election Form is received by Aimco OP or its designees prior
to 5:00 p.m., New York Time, on the day that is thirty (30) days after the
mailing of such Election Form by Aimco OP. If a holder of New NPI Units fails to
return a duly completed Election Form within the time period specified in the
Election Form, such holder shall be deemed to have elected to receive the Cash
Consideration. In addition, each holder of New NPI Units that resides in a
Specified Jurisdiction will be deemed to have elected the Cash Consideration.
NPI, New NPI, the Aimco Subsidiary and Aimco OP agree that holders of New NPI
Units shall have the right to revoke any election made in connection with the
Merger at any time prior to the expiration of the time period stated in the
Election Form. Aimco OP and NPI Equity, by mutual agreement, shall have the
right to make rules, not inconsistent with the terms of this Agreement,
governing the validity of Election Forms and the issuance and delivery of the
Merger Consideration, as applicable.

(e) Treatment of General Partners’ Interests. Each New NPI GP Interest
outstanding immediately prior to consummation of the Merger shall remain
outstanding and unchanged, with all of the rights set forth in the Partnership
Agreement.

(f) Treatment of Interests in the Aimco Subsidiary. The entire membership
interest in the Aimco Subsidiary immediately prior to the Second Effective Time
shall be converted into one hundred (100) New NPI Units of the Second Surviving
Entity.

Section 3. Appraisal Rights. In connection with the Conversion, none of the
partners in NPI or New NPI will have any dissenters’ appraisal rights. In
connection with the Merger, the holders of New NPI Units immediately prior to
the Merger shall have the appraisal rights set forth in Exhibit B hereto.

Section 4. Covenants. Aimco OP agrees to pay for, or reimburse NPI and New NPI
for, all expenses incurred by NPI and New NPI in connection with the Mergers and
the transactions contemplated hereby. Aimco OP agrees to pay cash or issue and
deliver OP Units to the former holders of New NPI Units, in accordance with
Section 2(d) of this Agreement.

Section 5. Conditions to the Mergers.

(a) Neither the Conversion or the Merger shall occur unless and until such
transaction has been approved or consented to by a majority in interest of the
limited partnership interests of NPI.

(b) Notwithstanding any provisions of this Agreement to the contrary, none of
the parties hereto shall be required to consummate the transactions contemplated
hereby if any third-party consent, authorization or approval that any of the
parties hereto deem necessary or desirable in connection with this Agreement, or
the consummation of the transactions contemplated hereby, has not been obtained
or received.

 

3



--------------------------------------------------------------------------------

Section 6. Tax Treatment.

(a) Conversion. The parties hereto acknowledge and agree that for federal income
tax purposes, the Conversion will be treated as follows:

(i) The Conversion shall not be treated as a realization event, and in
accordance therewith, the First Surviving Entity shall be treated as the
continuation of NPI for federal income tax purposes; and

(ii) In accordance with the foregoing, the tax bases of the general partners and
limited partners of the First Surviving Entity in their First Surviving Entity
interests and the respective initial capital account balances of the general
partners and limited partners of the First Surviving Entity immediately
following the First Effective Time shall be the same as those of the general
partners and the limited partners of NPI immediately prior to the First
Effective Time.

(b) Merger. The parties hereto intend and agree that, for Federal income tax
purposes, (i) any payment of cash for New NPI Units shall be treated as a sale
of such New NPI Units by such holder and a purchase of such New NPI Units by
Aimco OP for the cash so paid under the terms of this Agreement in accordance
with Treas. Reg. Section 1.708-1(c), and (ii) each such holder of New NPI Units
who accepts cash explicitly agrees and consents to such treatment. Furthermore,
the parties hereto intend and agree that, for Federal income tax purposes,
(x) any holder of New NPI Units receiving partnership common units of Aimco OP
under the terms of this Agreement shall be treated as receiving the partnership
common units of Aimco OP pursuant to a distribution in complete liquidation of
such holder’s interest in New NPI, and (y) each such holder of New NPI Units who
accepts OP Units explicitly agrees and consents to such treatment. Any cash
and/or OP Units to which a holder of New NPI Units is entitled pursuant to this
Agreement shall be paid only after the receipt of a consent from such holder
that, for Federal income tax purposes, the receipt of cash and/or OP Units shall
be treated as described in this Section 6(b).

Section 7. Further Assurances.

(a) From time to time, as and when required by the First Surviving Entity or by
its successors and assigns, there shall be executed and delivered on behalf of
NPI such deeds and other instruments, and there shall be taken or caused to be
taken by NPI all such further actions, as shall be appropriate or necessary in
order to vest, perfect or confirm, of record or otherwise, in the First
Surviving Entity the title to and possession of all property, interests, assets,
rights, privileges, immunities, powers, franchises and authority of NPI, and
otherwise to carry out the purposes of this Agreement, and the officers and
directors of NPI Equity are fully authorized in the name and on behalf NPI or
otherwise to take any and all such action and to execute and deliver any and all
such deeds and other instruments.

(b) From time to time, as and when required by the Second Surviving Entity or by
its successors and assigns, there shall be executed and delivered on behalf of
the Aimco Subsidiary such deeds and other instruments, and there shall be taken
or caused to be taken by the Aimco Subsidiary all such further actions, as shall
be appropriate or necessary in order to vest, perfect or confirm, of record or
otherwise, in the Second Surviving Entity title to and possession of all
property, interests, assets, rights, privileges, immunities, powers, franchises
and authority of the Aimco Subsidiary, and otherwise to carry out the purposes
of this Agreement, and the officers and directors of NPI Equity are fully
authorized in the name and on behalf of Aimco Subsidiary or otherwise to take
any and all such action and to execute and deliver any and all such deeds and
other instruments.

 

4



--------------------------------------------------------------------------------

Section 8. Amendment. Subject to applicable law, this Agreement may be amended,
modified or supplemented by written agreement of the parties hereto at any time
prior to the consummation of the Mergers with respect to any of the terms
contained herein.

Section 9. Abandonment. At any time prior to consummation of the Mergers, this
Agreement may be terminated and the Mergers may be abandoned without liability
to any party hereto by any of the Aimco Subsidiary, Aimco OP, NPI or New NPI, in
each case, acting in its sole discretion and for any reason or for no reason,
notwithstanding approval of this Agreement by any of the members of the Aimco
Subsidiary, the partners of NPI or the general partner of Aimco OP.

Section 10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to the
conflict of law provisions thereof.

Section 11. No Third-Party Beneficiaries. No provision of this Agreement is
intended to confer upon any person, entity, or organization other than the
parties hereto any rights or remedies hereunder, other than the appraisal rights
given to holders of New NPI Units pursuant to Section 3.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

NATIONAL PROPERTY INVESTORS 4 By:   NPI Equity Investments, Inc.,   Its Managing
General Partner By:  

/s/ Trent A. Johnson

  Name: Trent A. Johnson   Title: Vice President and Assistant General Counsel
AIMCO NPI 4 MERGER SUB LLC By:   Aimco Properties, L.P.,   Its Sole Member By:  
AIMCO-GP, Inc.   Its General Partner By:  

/s/ Trent A. Johnson

  Name: Trent A. Johnson   Title: Vice President and Assistant General Counsel
AIMCO PROPERTIES, L.P. By:   AIMCO-GP, Inc.,   Its General Partner By:  

/s/ Trent A. Johnson

  Name: Trent A. Johnson   Title: Vice President and Assistant General Counsel

[Signature Page — Amended and Restated Merger Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF AMENDMENT

TO

PARTNERSHIP AGREEMENT

OF

NATIONAL PROPERTY INVESTORS 4

This AMENDMENT TO THE PARTNERSHIP AGREEMENT OF NATIONAL PROPERTY INVESTORS 4
(this “Amendment”) is entered into as of             , 2012 by and among NPI
Equity Investments, Inc., a Florida corporation, in its capacity as managing
general partner (the “Managing General Partner”), and each of the Limited
Partners. All capitalized terms used in this Amendment but not otherwise defined
herein shall have the respective meanings given to them in the Partnership
Agreement (as defined below).

Recitals

WHEREAS, National Property Investors 4, a California limited partnership (the
“Partnership”), is governed pursuant to the terms of that certain Partnership
Agreement, dated as of July 1, 1980, as amended and restated July 14, 1980 and
as further amended to date (the “Partnership Agreement”);

WHEREAS, the Partnership and National Property Investors 4, LP, a Delaware
limited partnership (the “Delaware Partnership”), are parties to an Amended and
Restated Agreement and Plan of Conversion and Merger, dated as of December 19,
2011 (the “Merger Agreement”);

WHEREAS, pursuant to the Merger Agreement, the Partnership will be converted
into the Delaware Partnership;

WHEREAS, pursuant to the Merger Agreement, at the effective time of the
conversion, the Partnership Agreement, as further amended by this Amendment,
will become the partnership agreement of the Delaware Partnership; and

WHEREAS, the conversion will be effected upon the approval or consent of (i) the
managing general partner of each of the Partnership and the Delaware
Partnership, and (ii) a majority in interest of the limited partners of each of
the Partnership and the Delaware Partnership.

NOW, THEREFORE, in consideration of the premises, the agreement of the parties
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the parties hereby
agree as follows:

1. Amendments to the Partnership Agreement. At the effective time of the
Conversion, the Partnership Agreement shall be amended as follows:

(a) In the first paragraph of the Partnership Agreement, the following words are
deleted: “pursuant to the Uniform Limited Partnership Act of the State of
California.”

(b) All other references therein to the Uniform Limited Partnership Act of the
State of California or to the Uniform Limited Partnership Act of California
shall be deemed to refer to the Delaware Revised Uniform Limited Partnership
Act.

(c) Section 1 of the Partnership Agreement is hereby amended and restated to
read in its entirety as follows:

“1.1 The name of the Partnership is National Property Investors 4, LP, and its
principal place of business is 55 Beattie Place, P.O. Box 1089, Greenville,
South Carolina 29602 and thereafter such other place or places as the Managing
General Partner may from time to time determine.

 

A-7



--------------------------------------------------------------------------------

1.2 National Property Investors 4 was originally formed as a limited partnership
(the “California Partnership”) pursuant to the provisions of the California
Uniform Limited Partnership Act, upon the terms and conditions set forth in an
agreement made as of July 1, 1980. Pursuant to an Amended and Restated Agreement
and Plan of Conversion and Merger, dated as of December 19, 2011, by and between
the California Partnership and National Property Investors 4, LP, a Delaware
limited partnership (the “Delaware Partnership”), the California Partnership was
converted into the Delaware Partnership (the “Surviving Entity”) in the
conversion (the “Conversion”). At the effective time of the Conversion (the
“Effective Time”), the Conversion had the effect provided by applicable law, and
the following consequences: (a) the certificate of limited partnership of the
Delaware Partnership in effect immediately prior to the Effective Time became
the certificate of limited partnership of the Surviving Entity; (b) the limited
partnership agreement of the California Partnership in effect immediately prior
to the Effective Time, as amended as set forth on Annex A to the Merger
Agreement, became the partnership agreement of the Surviving Entity (as so
amended, the “Partnership Agreement”); (c) NPI Equity Investments, Inc., a
Florida corporation, remained as sole Managing General Partner of the Surviving
Entity, and its interest in the California Partnership immediately prior to the
Effective Time was converted into an equivalent interest in the Surviving
Entity; (d) the interests of the general partner in the Delaware Partnership
immediately prior to the Effective Time was cancelled; (e) each limited partner
in the California Partnership became a limited partner in the Surviving Entity,
with an interest in the Surviving Entity equivalent to the interest such limited
partner had in the California Partnership immediately prior to the Effective
Time; and (f) the interest of each limited partner in the Delaware Partnership
immediately prior to the Effective Time was cancelled. References herein to the
“Partnership” are to the California Partnership prior to the Conversion and to
the Delaware Partnership, as the Surviving Entity in the Conversion, from and
after the Effective Time.”

(d) Section 2.1.16 of the Partnership Agreement is hereby amended and restated
to read in its entirety as follows:

“2.1.16 “General Partner” shall refer to NPI Equity Investments, Inc., a Florida
corporation, or to any other person or entity who succeeds it in such capacity.”

(e) Section 2.1.23 of the Partnership Agreement is hereby amended and restated
to read in its entirety as follows:

“2.1.23 “Managing General Partner” shall refer to NPI Equity Investments, Inc.,
or to any other person or entity who succeeds in such capacity.”

(f) Section 2.1.34 of the Partnership Agreement is hereby amended to delete such
section in its entirety.

(g) Section 15.3.18 of the Partnership Agreement is hereby amended by deleting
the following word: “Except as provided in Paragraphs 17.6 and 17.7,”.

(g) Section 16.2.2 of the Partnership Agreement is hereby amended to delete such
section in its entirety.

 

A-8



--------------------------------------------------------------------------------

(h) Section 16.5 of the Partnership Agreement is hereby amended by deleting from
the second to last sentence, the word “California” and replacing it with
“Delaware”.

(i) Section 16.5 of the Partnership Agreement is hereby amended by deleting the
last sentence thereof.

(j) Section 17.6 of the Partnership Agreement is hereby amended to delete such
section in its entirety.

(k) Section 17.7 of the Partnership Agreement is hereby amended to delete such
section in its entirety.

(l) Section 17.8 of the Partnership Agreement is hereby amended to delete from
the last sentence the following words: “except as permitted in Paragraph 17.6 of
this Partnership Agreement, and any act in violation of this provision shall not
be binding upon or recognized by the Partnership regardless of whether any or
all of the General Partners shall have knowledge thereof”.

(m) Section 19.1.1 of the Partnership Agreement is hereby amended to delete from
the first sentence the following words: “or the Successor General Partner”.

(n) Section 20.1.1 of the Partnership Agreement is hereby amended by deleting
everything after the word “foregoing.”

(o) Section 22.7 of the Partnership Agreement is hereby amended and restated to
read in its entirety as follows:

“The name and address of the Managing General Partners is:

NPI Equity Investments, Inc.

4582 S. Ulster St., Suite 1100

Denver, CO 80237”

(p) Section 22.9 of the Partnership Agreement is hereby amended and restated to
read in its entirety as follows:

“22.9 Notwithstanding the place where this Agreement may be executed by any of
the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed under the laws of the State of Delaware and
that the Delaware Revised Uniform Limited Partnership Act as now adopted or as
may be hereafter amended shall govern the partnership aspects of this
Agreement.”

2. Miscellaneous.

(a) Effect of Amendment. In the event of any inconsistency between the terms of
the Partnership Agreement and the terms of this Amendment, the terms of this
Amendment shall prevail. In the event of any conflict of apparent conflict
between any of the provisions of the Partnership Agreement as amended by this
Amendment, such conflicting provisions shall be reconciled and construed to give
effect to the terms and intent of this Amendment.

(b) Ratification. Except as otherwise expressly modified hereby, the Partnership
Agreement shall remain in full force and effect, and all of the terms and
provisions of the Partnership Agreement, as herein modified, are hereby ratified
and reaffirmed.

 

A-9



--------------------------------------------------------------------------------

(c) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.

[Remainder of page intentionally left blank.]

 

A-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

The Managing General Partner:

NPI EQUITY INVESTMENTS, INC.

a Florida corporation

By:  

 

  Name:   Title: The Limited Partners: By:   NPI Equity Investments, Inc.  
attorney-in-fact By:  

 

  Name:   Title:

 

A-11



--------------------------------------------------------------------------------

EXHIBIT B

Appraisal Rights of Limited Partners

Capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in the Amended and Restated Agreement and Plan of Conversion
and Merger, dated as of December 19, 2011, by and among National Property
Investors 4, a California limited partnership, AIMCO NPI 4 Merger Sub LLC, a
Delaware limited liability company, and AIMCO Properties, L.P., a Delaware
limited partnership. In connection with the Merger, limited partners of New NPI
shall have the following appraisal rights:

(a) Any limited partner who holds New NPI Units on the effective date of the
Merger who has not consented to the Merger (the “Nonconsenting Limited
Partners”) and who has otherwise complied with paragraph (b) hereof shall be
entitled to an appraisal by arbitration of the fair value of the Nonconsenting
Limited Partner’s New NPI Units. This arbitration shall be conducted in Denver,
Colorado, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”), excluding the Procedures for Large, Complex
Commercial Disputes, by a single arbitrator selected by Aimco OP from a panel of
AAA arbitrators who are qualified to value investment interests in commercial
real estate. Any action for judicial review or enforcement of the arbitration
award shall be brought in a court of competent jurisdiction located in Denver,
Colorado.

(b) Within 10 days after the effective date of the Merger, Aimco OP shall notify
each of the Nonconsenting Limited Partners of the consummation of the Merger,
the effective date of the Merger and that appraisal rights are available for any
or all New NPI Units held by Nonconsenting Limited Partners, and shall include
in such notice a copy of this Exhibit. Such notice shall include an Election
Form pursuant to which Nonconsenting Limited Partners may elect an appraisal by
arbitration of the fair value of their New NPI Units pursuant to paragraph
(a) hereof. Any limited partner who holds New NPI Units on the effective date of
the Merger and who has not consented to the Merger shall be entitled to receive
such notice and may, within 30 days after the date of mailing of such notice
(such 30th day being the “Election Deadline”), demand from Aimco OP the
appraisal of his or her New NPI Units by making the appropriate election in the
Election Form in accordance with the instructions thereto. Each completed
Election Form must be delivered to the address, and within the time period,
specified in the instructions to the Election Form. If a Nonconsenting Limited
Partner fails to properly complete an Election Form or return it to the correct
address within the specified time period, such Nonconsenting Limited Partner
shall be deemed to have elected not to seek an appraisal of his or her New NPI
Units, and will be deemed to have elected the Cash Consideration.

(c) At any time prior to the Election Deadline, any Nonconsenting Limited
Partner who has made a demand for appraisal of his or her New NPI Units shall
have the right to withdraw his or her demand for appraisal and to accept the
Cash Consideration payable pursuant to the Merger Agreement. Nonconsenting
Limited Partners who wish to withdraw their demands must do so in writing
delivered to Aimco Properties, L.P., c/o Eagle Rock Proxy Advisors, LLC, by mail
at 12 Commerce Drive, Cranford, New Jersey, 07016, or by fax at (908) 497-2349.
At any time within 20 days after the Election Deadline, any Nonconsenting
Limited Partner who has complied with the requirements of subsections (a) and
(b) hereof, upon written request, shall be entitled to receive from Aimco OP a
statement setting forth the aggregate number of New NPI Units with respect to
which Nonconsenting Limited Partners have made demands for appraisal and the
aggregate number of holders of such New NPI Units. Such written statement shall
be mailed to the Nonconsenting Limited Partner within 10 days after such
Nonconsenting Limited Partner’s written request for such a statement is received
by Aimco OP or within 20 days after the Election Deadline, whichever is later.

 

B-1



--------------------------------------------------------------------------------

(d) Upon the submission of any such demand by a Nonconsenting Limited Partner,
Aimco OP shall, within 40 days after the Election Deadline, submit to the
arbitrator a duly verified list containing the names and addresses of all
Nonconsenting Limited Partners who have demanded payment for their New NPI Units
and with whom agreements as to the value of their New NPI Units have not been
reached with Aimco OP. The arbitrator shall give notice of the time and place
fixed for the hearing of such demand by registered or certified mail to Aimco OP
and to the Nonconsenting Limited Partners shown on the list at the addresses
therein stated. The forms of the notices shall be approved by the arbitrator,
and the costs of the preparation and mailing thereof shall be borne by Aimco OP.

(e) At the hearing on such demand, the arbitrator shall determine as to each of
the Nonconsenting Limited Partners whether the Nonconsenting Limited Partner is
entitled to appraisal rights hereunder.

(f) After determining the Nonconsenting Limited Partners entitled to an
appraisal, the arbitrator shall appraise the New NPI Units, determining their
fair value, as of the date of the Merger, exclusive of any element of value
arising from the accomplishment or expectation of the Merger, together with
interest, if any, to be paid upon the amount determined to be the fair value. In
determining such fair value, the arbitrator shall take into account all factors
relevant to the issue of fair value of the New NPI Units, using the legal
standard of fair value that would apply if the Nonconsenting Limited Partner
were a stockholder in a corporation entitled to appraisal rights as a result of
a corporate merger under the corporation laws of the state of Delaware. Unless
the arbitrator in his or her discretion determines otherwise for good cause
shown, interest from the effective date of the Merger through the date of
payment of the judgment shall be compounded quarterly and shall accrue at 5%
over the Federal Reserve discount rate (including any surcharge), as established
from time to time during the period between the effective date of the Merger and
the date of payment of the judgment. Upon application by Aimco OP or by any
Nonconsenting Limited Partner entitled to participate in the appraisal
proceeding, the arbitrator may, in his or her discretion, proceed with the
appraisal prior to the final determination of the Nonconsenting Limited
Partners’ entitlement to appraisal rights hereunder. Any Nonconsenting Limited
Partner whose name appears on the list submitted by Aimco OP pursuant to
paragraph (d) hereof may participate fully in all proceedings until it is
finally determined that such Nonconsenting Limited Partner is not entitled to
appraisal rights hereunder.

(g) The arbitrator shall direct the payment of the fair value of the New NPI
Units (which will be paid only in cash), together with interest, if any, by
Aimco OP to the Nonconsenting Limited Partners entitled thereto. Payment shall
be so made to each such Nonconsenting Limited Partner upon the receipt by Aimco
OP of the written consent from such Nonconsenting Limited Partner that, for
federal income tax purposes, the issuance of cash for the New NPI Units shall be
treated as a sale of the New NPI Units by the owner and a purchase of such New
NPI Units by Aimco OP for the cash consideration so paid under the terms of the
Merger Agreement in accordance with the guidelines set forth in Treas. Reg.
Sections 1.708-1(c)(3) and 1.708-1(c)(4) and the release described in
(i) hereof.

(h) The costs of the proceeding may be determined by the arbitrator and taxed
upon the parties as the arbitrator deems equitable in the circumstances. Upon
application of a Nonconsenting Limited Partner, the arbitrator may order all or
a portion of the expenses incurred by any Nonconsenting Limited Partner in
connection with the appraisal proceeding, including, without limitation,
reasonable attorney’s fees and the fees and expenses of experts, to be charged
pro rata against the value of all the interests entitled to an appraisal.

(i) Any Nonconsenting Limited Partner who has made a demand for appraisal of his
or her New NPI Units and who has not withdrawn the demand before the Election
Deadline shall be deemed to have entered into a binding contract with Aimco OP
to accept the fair value awarded by the arbitrator in

 

B-2



--------------------------------------------------------------------------------

exchange for his or her New NPI Units, plus any interest as provided herein. The
award of fair value, plus any interest, to the Nonconsenting Limited Partners
shall be exclusive of and in lieu of any other right, claim or remedy under
state or federal law that the Nonconsenting Limited Partner may have with
respect to his or her New NPI Units whether under the Merger Agreement or
otherwise and whether against NPI, New NPI, NPI Equity, Aimco-GP, Apartment
Investment and Management Company, Aimco OP, or any other person or entity, and
the Nonconsenting Limited Partner shall execute and deliver a release of all
other such rights, claims and remedies in exchange for payment of the award.

(j) From and after the effective date of the Merger, no Nonconsenting Limited
Partner who has demanded appraisal rights as provided in paragraph (b) hereof
shall be entitled to vote such New NPI Units for any purpose or to receive
payment of distributions on such interests (except distributions payable as of a
record date prior to the effective date of the Merger); provided, however, that
if such Nonconsenting Limited Partner shall deliver to Aimco Properties, L.P.,
c/o Eagle Rock Proxy Advisors, LLC, by mail at 12 Commerce Drive, Cranford, New
Jersey, 07016, or by fax at (908) 497-2349, a written withdrawal of such
Nonconsenting Limited Partner’s demand for an appraisal and an acceptance of the
Cash Consideration payable pursuant to the Merger Agreement, either as provided
in paragraph (c) hereof or thereafter with the written approval of Aimco OP,
then the right of such Nonconsenting Limited Partner to an appraisal shall
cease. The appraisal proceeding may also be dismissed as to any Nonconsenting
Limited Partner with the agreement or consent of Aimco OP upon such terms as the
two parties may agree. Except as provided in the two foregoing sentences, no
appraisal proceeding before the arbitrator shall be dismissed as to any
Nonconsenting Limited Partner without the approval of the arbitrator, and such
approval may be conditioned upon such terms as the arbitrator deems just.

 

B-3